COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
  EDITH ROMAN,                                                   No. 08-18-00041-CV
                                                 §
                         Appellant,                                  Appeal from
                                                 §
  v.                                                          County Court at Law No. 5
                                                 §
  JOSE LUIS RIOS RAMIREZ, SR.,                                 of El Paso County, Texas
  VELIA RIOS RAMIREZ AND                         §
  JOSE LUIS RAMIREZ, JR.,                                       (TC # 2017DCV1893)
                                                 §
                         Appellees.
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore order that the judgment be modified to award Appellees $1,500.00 for

successfully defending the appeal to this Court, and an additional $1,500.00 if the petition for

review is filed and successfully defended before the Texas Supreme Court. The judgment, as

modified, is affirmed. We further ORDER Appellant pay all costs of this appeal, in accordance

with the opinion of this Court. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF FEBRUARY, 2019.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.